Citation Nr: 0408628	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-07 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1973.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO granted entitlement to an increased evaluation 
of 50 percent for PTSD effective from June 25, 2001.

In June 2003 the veteran and his wife provided oral testimony 
before a Decision Review Officer at the RO, a transcript of 
which has been associated with the claims file.


FINDING OF FACT

The competent and probative evidence of record establishes 
that PTSD has essentially rendered the veteran totally 
disabled both socially and occupationally.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the United States Navy 
from September 1969 to July 1973.  His decorations include a 
Combat Action Ribbon, Vietnam Campaign Medal, and Vietnam 
Service Medal with 1 Bronze Star.

The veteran filed a claim of entitlement to service 
connection for PTSD on September 15, 2000.

VA conducted a special psychiatric examination of the veteran 
in November 2000.  He reported extensive combat during his 
service in Vietnam.  He reported having served as a "tunnel 
rat" for part of his time in Vietnam.  His first marriage 
reportedly ended in divorce.  He presently had been married 
for 19 years.  He was not working currently, and was 
depressed over the loss of his young son.  He had had many 
jobs but had not been able to keep them.  He continued to 
have significant insomnia, dreams about Vietnam, depression, 
suicidality, auditory hallucinations and difficulty with 
concentration and overall functioning.  The diagnostic 
impressions were PTSD, chronic, severe, with psychotic 
features; and, and major depression, recurrent, severe.  The 
stressors included loss of a child and those of an 
occupational nature.  

The examiner noted that the veteran had significant negative 
impact on his social and occupational functioning as a result 
of his emotional problems.  He had no friends, was a loner, 
avoided crowds and other places, and did not like to go out 
around people.  He had been unable to consistently hold a 
job, and tended to have flashbacks and memories that impaired 
his ability to work consistently.  He also had significant 
concentration impairment which prevented him from completing 
assigned tasks.  The Global Assessment of Functioning (GAF) 
score was estimated at 60 to 65.  When symptoms were less 
fulminant, he functioned at a GAF of 70.

In May 2001 the RO granted entitlement to service connection 
for PTSD with assignment of a 30 percent evaluation, 
effective September 15, 2000, date of claim.

A June 25, 2001 VA medical record report shows the veteran 
reported to the outpatient clinic for appointment.  He had to 
reschedule his last appointment because of increased 
depression.  He had some early insomnia and problems 
accepting his son's death.  His problems with voices and 
suicidal ideation were quite chronic.  On examination his 
affect was restricted and his mood dysphoric.  The pertinent 
diagnoses were PTSD, chronic, dysthymic disorder, and major 
depressive disorder.  The GAF score was 50.

The veteran filed a claim of entitlement to an increased 
evaluation for PTSD on November 7, 2001.


VA conducted a special psychiatric examination of the veteran 
in August 2002.  The examiner recorded that the claims file 
had been reviewed.  Since leaving service he had worked in 
security.  He had had two previous psychiatric 
hospitalizations and had made two suicide attempts.  

On mental status examination he displayed good grooming and 
hygiene.  Psychomotor activity was within normal limits.  
Affect was blunted.  Eye contact was poor.  Mood was calm.  
Speech was normal in rate and cadence.  Thought process was 
logical and organized.  Content was devoid of internal 
stimulation and nondelusional.  Insight and judgment were 
good.  He was not a danger to himself or others, or property.  
The diagnostic impression was PTSD with a depressive 
component severe enough to merit additional complicating 
diagnoses of dysthymia and depression with psychotic 
features.  He was noted to have a learning disability by 
history.  The GAF was 35.  The highest GAF in the last year 
was 40.  The lowest GAF in the last year was 31.

The examiner summarized that since last seen the veteran's 
nightmares had increased to every night without exception.  
He was hypervigilant and panicked in crowds or when he heard 
any loud noise or helicopter.  He had a sense of a 
foreshortened future.  He had tried to avoid anything related 
to war or violence lest his flashbacks and conversion 
reactions reoccurred.  Despite these efforts to limit them, 
he experienced a flashback and a conversion reaction about 
the war at least once a month.  His dysthymia was no worse, 
but continued without change.  

He was suffering from low mood most of the time on most days.  
He had had several bouts, lasting from 2 to 6 weeks, of 
crippling major depression so far this year.  During those 
times he was housebound and had suicidal ideations.  The 
intermittent psychotic features of his major depression had 
been held in check for about the last 10 weeks, but had not 
yet been absent for a 90 consecutive day period of time.

The examiner recorded that in looking at the veteran's case, 
he had to disagree with the way it had been formulated.  He 
noted that currently the veteran was getting 30 percent for 
PTSD and nothing for dysthymia and depression with psychotic 
features despite the fact that they cause the majority of his 
disability.  This was because the latter two diagnoses were 
somehow believed to be nonservice-connected.  It was his 
belief it was far more likely that the dysthymia and the 
depression along with its psychotic component represented 
PTSD symptoms that had gotten so bad as to merit additional 
diagnoses.

The examiner noted that the veteran has been unable to hold a 
job for two years and the quality of his most cherished 
family relationships had been greatly reduced.  He was 
becoming so emotionally stilted and restricted that he was no 
longer a full participant in the lives of his wife and his 
three adult daughters.  PTSD, in all of its forms, was taking 
a far heavier toll on the veteran than his claims file 
indicated was currently realized.  Alcohol and drugs were not 
factors in his case.  The examiner estimated that the veteran 
had a zero percent chance of improvement with treatment.  

The examiner recorded that there was more than a 50 percent 
probability that the disorders listed in the veteran's Axis I 
diagnoses had first appeared while the veteran was in service 
and/or were aggravated by service.  He was suffering from 
PTSD with a depressive component severe enough to merit 
additional complicating diagnoses of dysthymia and depression 
with psychotic features.

The veteran was seen in the VA outpatient clinic in September 
2002.  He complained of an increase in dreams at night, and 
had also started sleeping-walking again, sometimes waking up 
outside in the woods.  All of his dreams were Vietnam 
related.  On mental status examination he demonstrated a 
rather blank stare.  Affect was restricted.  Mood was 
anxious.  Thought process was linear and logical.  The Axis I 
assessment was PTSD, chronic; dysthymic disorder; major 
depressive disorder, recurrent, moderate to severe; and 
attention deficit disorder by history.  The GAF was 50.  
Similar findings were reported the previous July at which 
time the GAF was also 50.


The claims file contains a report of an outpatient visit by 
the veteran in December 2002.  He complained of anxiety which 
had been progressively worsening.  At least once a week he 
left his premises to take his daughter to a medical 
appointment.  He frequently stayed in his bedroom and watched 
television.  The Axis I assessment was PTSD, chronic; 
dysthymic disorder; major depressive disorder, recurrent, 
moderate to severe; and attention deficit disorder by 
history.  The GAF was 50.

VA conducted a special psychiatric examination of the veteran 
in May 2003.  The examiner noted that he had reviewed the 
medical records available at the VA medical center.  It was 
recorded that the veteran had daily hallucinations, 
continuous panic attacks, and worsening of his symptoms.  The 
veteran stated that he was hearing voices telling him to end 
his life.  He was seeing things and sleep-walking.  
Nightmares were also prevalent and he had difficulty 
distinguishing reality from dreams.  He worried recurrently 
about his wife.  He stayed in his room most of the time and 
did not socialize.  His wife stated that he watched 
programming from the 1950's all the time.  On one occasion 
they took a cruise, but after three days, he would not leave 
their cabin.

The examiner noted that the veteran had worked only briefly 
in 2000.  His last regular job was in August 1999.  The 
reason for not working was his mental disability.  He had a 
good marital relationship.  He had regular visits from his 
children.  There were no outside social interests.  While 
there were no suicide attempts, suicidal ideation was 
reported.  He had poor self-care.  He shaved only once a 
week, and wore only bibs and shorts.  He had a restricted and 
limited range of activities.  His obsessive ritual was seen 
to interfere with his and everyone else's day.  He and his 
wife were still dealing with the death of an infant son from 
2000.

On mental status examination the veteran's affect was 
somewhat blunted.  Speech was aprosodic with some cluttering.  
Mood was anxious.  Thought content was logical and goal 
directed.  Psychomotor activity was overall reduced.  He sat 
with a wide stare with very infrequent blinking.  There was 
impairment of his thought process.  



The veteran had some recurrent thoughts and guilt in 
rumination on the death of his son two years previously.  He 
had had visual and auditory hallucinations.  Eye contact 
consisted of generally staring with little rolling eye 
movements.  There was no homicidal ideation, but there was 
some suicidal ideation.  He had minimal hygiene.  He could 
not engage in more than simplistic regimen of behavior such 
as cutting the grass and even modification of this routine 
was outside his realm.

In terms of obsessive behavior he was constantly checking on 
the location of his wife.  The rate and flow of speech was 
somewhat odd with cluttering.  He said that panic attacks 
were almost continuous.  While he did have some anxiety and 
avoidance, these were not observed during the interview.  He 
had sleep impairment with nightmares and sleep walking.  His 
wife stated that he made a lot of noise in his sleep.  A 
sleep study report was normal.

The examiner noted that the veteran had behavioral, 
cognitive, and affective somatic symptoms including sweating 
avoidance and social withdrawal.  His symptoms were not 
typical in that he had nightmares, numbing, and avoidance of 
the reminders of trauma.  He had daily impairment and unusual 
repertoire of activities.  The Axis I diagnosis was PTSD.  
The examiner recorded that the level of psychosocial 
impairment was severe with grieving.  The GAF was 45.

The examiner added that the veteran had last worked in 1999.  
The death of his son had weighed heavily upon him and he had 
undergone a hospitalization in September 2000.  The examiner 
elaborated on the history of diagnostic impressions provided 
to account for the veteran's symptomatology.  He added that 
the GAF was 45 because the veteran was not working.  

He was unlikely to work because he had a pattern of 
persistent avoidance, impairing obsessive-compulsive 
activities, diminished mental flexibility, poor frustration 
tolerance, and poor attention and memory such that he would 
be unable to seek, gain, or maintain gainful employment.

The veteran and his wife provided oral testimony before a 
Decision Review Officer at the RO in June 2003.  A transcript 
of their testimony has been associated with the claims file.  
It was argued that PTSD was 70 percent disabling.  It was 
reported that the veteran has a Purple Heart for a shrapnel 
wound in the groin area.  The veteran described a solitary 
existence with no socialization.

A July 2003 outpatient treatment report shows the veteran was 
in receipt of disability benefits from the Social Security 
Administration.  The veteran admitted that he continues to 
seclude himself in his bedroom.  

He did go out to cut grass, and was compliant with his 
appointments.  He stated that he used to have friends, but 
had not really had friends since 2000.  The Axis I assessment 
was PTSD, chronic; dysthymic disorder; major depressive 
disorder, recurrent moderate-to-severe resolving.  Attention 
deficit disorder by history was recorded.  The GAF was 55.  A 
GAF of 55 was reported in January and February 2004.

The claims file contains records utilized by the Social 
Security Administration to award the veteran disability 
benefits based on his psychiatric disorders.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify the various disabilities.  In view 
of the number of atypical instances, it is not expected that 
all cases will show all the findings specified.  38 C.F.R. § 
4.21.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Moreover, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2003).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The VA Schedule for Rating Disabilities provides the 
following ratings for PTSD:

100% -- Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% -- Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.


50% -- Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% -- Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: decreased 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

10% -- Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% -- A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

Words such as "considerable" and "severe" are not defined in 
the VA Schedule for Rating Disabilities. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2003).  It should also be noted that 
use of terminology such as "moderate" and "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 
4.6 (2003).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2003) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
It is not required to find the presence of all, most, or even 
some, of the enumerated symptoms recited for particular 
ratings.  Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.

If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126 (2003).

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  GAF scores ranging between 71 to 
80 reflect that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) and result in 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.


Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
increased disability rating for PTSD has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a grant of the benefit sought on appeal.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Increased Evaluation

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

The veteran is dissatisfied with the 50 evaluation assigned 
by the RO for the purpose of reflecting the level of severity 
of his PTSD.  He argues that his psychiatric disability 
warrants a higher evaluation; specifically, a 70 percent 
evaluation.  

The Board agrees that a higher evaluation is warranted.  In 
this regard, the Board notes there is no doubt that PTSD has 
been shown to adversely affect the veteran's daily life 
functioning to a greater degree than is reflected in the 50 
percent disability rating assigned by the RO.

The veteran has been afforded several examinations in 
connection with his claim.  These examinations are all 
consistent in showing that he is suffering from not only 
PTSD, but depression, psychotic symptomatology, etc., in the 
opinion of one VA examiner.  

There has been another opinion evaluating the veteran's 
multiple psychiatric diagnoses, but for the purpose of this 
determination, the Board finds that 
the principle of reasonable doubt dictates that such 
diagnoses and symptomatology not matter how diagnosed be 
attributed to the service-connected disability no matter how 
characterized.  Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

In this regard, the Board finds that the VA psychiatric 
examinations of record, as well as the substantial quantity 
of VA treatment reports, show that the veteran has virtually 
no social involvement in life.  He ended any meaningful 
employment in 1999.  

A VA examiner has not only taken cognizance of the veteran's 
limitations due to his multiple disorders of a psychiatric 
nature, he has crystallized such impairment by acknowledging 
that the veteran is for all intents and purposes totally 
disabled on a social and occupational basis.  It is well to 
remember at this time that while eligibility requirements 
differ, the veteran has been recognized as totally disabled 
for disability benefits from the Social Security 
Administration.

A VA examiner has also acknowledged that the veteran is more 
disabled than the current 50 percent evaluation implies.  The 
Board finds that overall, the veteran's psychiatric 
disability impairment more closely reflects total disablement 
as contemplated in the 100 percent evaluation criteria set 
out above.  38 C.F.R. § 4.7.  
For the foregoing reasons the Board is of the opinion that 
any reasonable doubt which may exist in the veteran's case 
should be resolved in his favor, thereby warranting 
assignment of a 100 percent schedular evaluation.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.130, Diagnostic Code 9411.


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



